DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/30/2020 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figures 2, 3 and 5) are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character 250 and 260 in Figure 2 both have no present descriptive legend describing the label. It becomes difficult to identify without looking at the specification as to what labels 250 and 260 represent. In the specifications Par. (0032) label 250 and 260 is introduced as an oscillator and transceiver and the drawings of Figure 2 should reflect that.	
In Figure 3 the reference character 310 has no present descriptive legend describing the label. It becomes difficult to identify without looking at the specification as communication link and the drawings of Figure 3 should reflect that. 
In Figure 5 the reference character 510 has no present descriptive legend describing the label. It becomes difficult to identify without looking at the specification as to what labels 250 and 260 represent. In specification Par. (0056) label 510 is introduced as a dynamic portion, the drawings of Figure 5 should reflect that.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
In Par. (0041) lines 4-7, the specification references to reference character 114 in Figure 3 but reference character 114 “MPD” is not currently present in the drawings of Figure 3.


Claim Objections

Claims 1-5, 9 and 18-19 are objected to because of the following informalities:

	In regards to Claim 1 lines 3-4, Claim 2 line 2, Claim 3 line 1, Claim 4 line 6 and Claim 18 lines 1-2 the applicant recites the limitation “the certificate chain” this becomes unclear because regarding claim 1 the limitation that was first recited was “a compressed certificate chain” followed by “the certificate chain”, this creates confusion is the applicant is referring to the compressed certificate chain that was recited or a new embodiment of a different certificate chain that may not be compressed. For the remaining claims 2-5, 9 and 18 the limitation “the certificate chain” creates confusion as to if the applicant is referring to the uncompressed certificate chain displayed in Figure 2 label 246 or the compressed certificate chain in Figure 2 label 248. The specification states Par. (0034) “Memory 240 includes a firmware application 242, a compression dictionary 244, an uncompressed certificate chain 246, and a compressed certificate chain 248. Firmware application 242 includes program code that, when executed by processor 220,” this describes multiple certificate chains. Therefore it will be broadly and reasonably interpreted that the certificate chain recited in the claims is . Appropriate correction is required.

In regards to Claim 2 and 19, the applicant recites in claim 2 line 1 and claim 19 line 1 recites the limitation “wherein first data entry includes”, this becomes unclear because in independent  claim 1 a first data entry has already been recited. This also creates confusion because it is difficult to identify which first data entry the applicant is referring as in Figure 4-5 there are multiple first data entry’s for the compression dictionary, compressed certificate chain and uncompressed certificate chain. The specification state in Par. (0076) “wherein the certificate chain includes a first data entry and the compressed certificate chain includes a first index in place of the first data entry”. Therefore it will be broadly and reasonably interpreted that the first data entry is corresponding to the compressed certificate chain. Applicant should use the phrase “the” in front of first data entry.

In regards to Claim 9, the applicant recites the limitation “that the second mapping does not include the first data entry; and incorporating the first data entry into the second mapping at a position that corresponds to the first index.” This becomes unclear because “the second mapping” was never recited in independent claim 1 that claim 9 is depend upon. By stating “the second mapping” the applicant is reciting a limitation that has not been introduced or recited yet. The specification state in Par. (0083) “decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain”. Therefore it will be broadly and reasonably interpreted that the second mapping is referring to the compressed certificate chain. Applicant is suggested to use the phrase “a” in front of the limitation second mapping.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur").

In regards to Claim 1, Wenocur teaches a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: compressing a certificate chain based on a first mapping to generate a compressed certificate chain, wherein the certificate chain includes a first data entry and the compressed certificate chain includes a first index in place of the first data entry (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255)"StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet, so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently"; (Par. (0332) "The KID for the MK is the hash of the MK itself, but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key"); 
and transmitting the compressed certificate chain to a neighboring node to perform the authentication procedure with the neighboring node based on the first data entry (Par. (0131], [0307]-(0340], [0654]-(0658] –(Par. (0131) "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender"). 

	In regards to Claim 3, Wenocur teaches the computer-implemented method of claim 1, wherein the certificate chain comprises a chain of X.509 certificates, the first data entry comprises at least one of a field name and a field value included in the chain of X.509 certificates, and wherein the authentication procedure comprises a certificate exchange that, when completed, establishes an authenticated communication channel with the neighboring node. (Par. (0255) “Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication.”; X.509 certificate chains for authentication), (Par. (0262) “Subject-Name-Length--2 bytes, MSB first=length of following characters in bytes (i.e., Unicode characters count as 2 bytes if they are ever adding to this design).”; data entry field name and a field value), (Par. (0254) “Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages.”; certificate exchange (between Story Server and Story Enabled client), establishes authenticated communication channel (establish secure session))

In regards to Claim 9, Wenocur further teaches the computer-implemented method of claim 1, further comprising: determining, at the neighboring node, that the second mapping does not include the first data entry; (Par. (0378)” Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to the Finish record to be sent”; second mapping does not include first data entry)
 and incorporating the first data entry into the second mapping at a position that corresponds to the first index. (Par. (0603) “A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length”; multiple data entries (type version content-length) second data entry (content length) with second index (represented by value of 3 bytes), (Par. (0605)” A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent”; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate, unsigned integer that is incremented (second index value) (Examiner Notes : instant application 16/515,953 states “the data entry could be a key / value pair, a field name and corresponding field value, a line of comma-separated values, a data string, and so forth. In one embodiment, the data entry may be a field and/or corresponding field value derived from an X.509 certificate.”





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as "Subasic").

In regards to Claim 2, Wenocur does not explicitly teach the computer-implemented method of claim 1, wherein first data entry includes a greater number of bits than the size of the first index in bits, and the certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the computer-implemented method of claim 1, wherein first data entry includes a greater number of bits than the size of the first index in bits, and the certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1,2), first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) “by reducing the size of certificates from what has been used in the past”; compressed (reduced) certificates), (Par. (0008) “significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates.”; first data entry (fragments/ packets), (Par. (0021) “This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the fragmentation of messages required to exchange the certificates.”; first data entry (fragmentation of messages), (Par.(0023) “ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) “ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes”; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Subasic includes a process of having the data entry greater in size than the index and the certificate chain greater in size than the compressed chain, this allows the certificate chain to have strong security properties and have the ability to transfer data more efficiently. By having the compressed certificate chain smaller in size than the certificate chain it will allow battery powered devices that are utilizing this method to consume less power in transmission. Larger certificate sizes cause a lot of drawbacks in terms of efficiently exchange data over long periods of time, by allowing the data to be greater than the index but at the same time condensing and compressing 
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of  power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices. 


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan") in further view of Parkinson et al. (U.S Pub. No. 20080189545, hereinafter referred to as "Parkinson")

	In regards to Claim 4, Wenocur does not explicitly teaches The computer-implemented method of claim 1, wherein compressing the certificate chain comprises: determining that the first mapping includes the first data entry; determining that the first data entry corresponds to the first index in the first mapping; and
	Wherein Madhavan teaches the computer-implemented method of claim 1, wherein compressing the certificate chain comprises: determining that the first mapping includes the first data entry; (Par. (0047) “This produces a compact wherein compressing the certificate chain), (Par. (0004)” The basic structure of an X.509 certificate is given in Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in RFC 3280. TABLE-US-00001 TABLE I X.509 Certificate TBS Certificate Version Serial number Signature Issuer Validity UTC Time Generalized Time Subject Subject Public Key Info Unique Identifiers Extensions Signature Algorithm Signature Value”; determining (identifying)  first mapping (Table I) includes (contains) data entry(data items)),
	determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) “X.509 certificate as disclosed above in Table I, [..] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 “X.509 certificate”; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))

	The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.

	Wherein Parkinson teaches replacing the first data entry with the first index in the certificate chain. (Par. (0025) “compressing CRL contents, which preferably include a sequence of compressed certificate serial numbers and optional extensions associated with revoked certificates, while maintaining an uncompressed header having information associated with the contents such as filtering and compression method,”; certificate chain (sequence of compressed certificate), (Par. (0041) “compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "l-d".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and the process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping teachings of Madhavan because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson 
	The motivation to combine these references is because devices that are trying to authenticate each other in a network become more promoted to save power and utilize low energy consumption when transmitting data, this extends the lifelong operation of devices and leads to a more efficient compression rate and transmission of data. 






Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas").

In regards to Claim 5, Wenocur further teaches the computer-implemented method of claim 1, wherein compressing the certificate chain comprises:  determining that the first mapping does not include the second data entry; and (Par. (0378)” Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to the Finish record to be sent”; first mapping does not include second data entry)
 	incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) “A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length”; multiple data entries (type version content-length) second data entry (content length) with second index (represented by value of 3 bytes), (Par. (0605)” A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent”; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate, unsigned integer that is incremented (second index value) (Examiner Notes : instant application 16/515,953 states in Specification Par. (0062) “the data entry could be a key / value pair, a field name and corresponding field value, a line of comma-separated values, a data string, and so forth. In one embodiment, the data entry may be a field and/or corresponding field value derived from an X.509 certificate.”
	However Wenocur does not explicitly teach identifying a second data entry included in the certificate chain;  
	Wherein Tamas teaches identifying a second data entry included in the certificate chain; (Par.(0005) “each certificate catalogue comprising one or more certificate templates”; certificate chain ), (Par. (0008) “to identify a particular certificate data record of the plurality of certificate data records;”; identify a second data entry (plurality of certificate data records)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Tamas to the determining the first mapping does not include the second data entry and incorporating the second data entry into the first mapping at a position that corresponds to the second index teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of certificate chains with substantial data entries. Tamas includes identifying a second data entry that is included in the certificate chain, this provides the proper security measures and properties for the certificate chain. By identifying before transmission a further data entry that corresponds to the mapping it will prevent from the device trying to authenticate its identity and join a wireless network from sending the second data entry to the wrongful or unauthorized entity in exchange. This system of checks by identifying and determining other data entries in the certificate chain not only enhances protection but in return creates a strong sense of integrity in the system.
	The motivation to combine these reference is because by identifying prior to transmission multiple data entry it saves the device time and energy from possible .  

	


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas") in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

In regards to Claim 6, Wenocur and Tamas does not explicitly teach the computer-implemented method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed.
Wherein Suzuki teaches the computer-implemented method of claim 5, further comprising flushing the second data entry and the second index from the first mapping when the authentication procedure has completed. (Par. (0080) “the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600”; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list), (Par. (0096) when the authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and the identifying of a second data entry that is included in the certificate chain teachings of Tamas because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network 
The motivation to combine these reference is because by completing the authentication and removing any traces of confidential information from exposure it maintains the secure line of exchange of devices that have already joined the network and protects the system from any harmful exposure.

	


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") Gopal et al. (U.S Pub. No. 20190268017, hereinafter referred to as "Gopal") and Mcgrew et al. ("The Compressed X.509 Certificate Format draft-pritikin-comp-x509-00” retrieved from IDS, hereinafter referred to as Mcgrew) in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

	In regards to Claim 7, Wenocur does not explicitly teach the computer-implemented method of claim 1, wherein the first mapping is pre- populated with a first set of data entries prior to compressing the certificate chain, wherein compressing the certificate chain comprises dynamically populating the first mapping with a second set of data entries, and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed.
the computer-implemented method of claim 1, wherein the first mapping is pre- populated with a first set of data entries prior to compressing the certificate chain (Par. (0111) “the result of this training is stored in a file called “dictionary,” which is loaded before compression and decompression. Through use of the dictionary, the compression ratio achievable on small data is improved. In addition to the training approach, Zstandard can also use user-defined pre-populated compression dictionaries”; before compression first mapping (compression dictionary) is pre-populated)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gopal to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Gopal implements a process of pre-populating a set of data entries before compressing the certificate chain. By utilizing the indexes table and mappings of a compression dictionary and populating the certificate chain with sets of data entries it maximizes the compression efficiently and allows the user trying to authenticate itself and join a network to send smaller and faster bits of data entries in the certificate chain without slow transmission delay or over use of energy. By making it a priority to pre-populate the data entry before exchanging information with another user it provides reoccurring principles to allows frequency analysis, and aid to the 
The motivation to combine these references is because it facilitates the increase efficiency in the compression process of certificate chains and allows devices to recognize and identify reoccurring features present in certificate chains for a more secure and effective authorization process.
However Wenocur and Gopal do not explicitly teach wherein compressing the certificate chain comprises dynamically populating the first mapping with a second set of data entries.
Wherein Mcgrew teaches wherein compressing the certificate chain comprises dynamically populating the first mapping with a second set of data entries, (Page 4 section 2.1 “the dictionary is fed into the compressor, and no output is produced while the dictionary is processed, but the compressor state is updated and maintained; after that, the data input is compressed”; compressing the certificate includes dynamically populated (updated and maintained) the first mapping (dictionary and compressor state) with a second set of data entries (data input))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mcgrew to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate 
The motivation to combining these references is because by dynamically updating, populating and maintaining the mapping with other sets of data entries it facilitates the growth and effectiveness of devices attempting to authenticate and join a network by providing reoccurring certificate chains with the corresponding data entries that can be trusted and are secure.  
However Wenocur, Gopal, and Mcgrew do not explicitly teach and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed.
Wherein Suzuki teaches and further comprising removing the second set of data entries from the first mapping when the authentication procedure has completed. ((Par. (0080) “the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600”; removing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list), (Par. (0096) “after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [..] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal C are deleted from the attribute-certificate-issuing terminal list 600 (the attribute-certificate-issuing terminal list 620).”; when the authentication procedure has completed (after the revocation process), data entry with index (terminal A) is removed (deleted) from attribute certificate list (first mapping)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, a process of pre-populating a set of data entries before compressing the certificate chain teachings of Gopal and a method a dynamically populating or maintaining and continuously updating the mapping with another set of data entries teachings of Mcgrew because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki implements a process of removing a second set of data entries from the mapping when the authentication is finished. This prevents the system after authentication from being susceptible to interception, modification, alteration or misuse of data entry items that could cause harm to devices that have 
The motivation to combine these reference is because it increases the effectiveness and efficiency of compressing certificate chains and in return maintains the secure interaction and integrity of devices authenticated and in the network. 

Claims 8, 10, 12, 15-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") in further view of Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson").

	In regards to Claim 8, Wenocur does not explicitly teach the computer-implemented method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, wherein the uncompressed certificate chain includes the first data entry in place of the first index.
	Wherein Parkinson teaches the computer-implemented method of claim 1, further comprising decompressing, at the neighboring node, the compressed certificate chain based on a second mapping to generate an uncompressed certificate chain, wherein the uncompressed certificate chain includes the first data entry in place of the first index. (Par. (0027) “The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate decompressing the compressed certificate chain (certificates in the sequence) based on second mapping (CRL contents) and includes first data entry of the first index (serial number and other information in the sequence)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important because 
	The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified. 
	

In regards to Claim 10, Wenocur teaches a computer-implemented method for performing an authentication procedure when joining a wireless network, comprising: 
receiving a compressed certificate chain from a neighboring node; (Par.(0560) “Outside of the scope of the protocol the Sender of the message receives the Compact Certificate for the Recipient of the message. For example, a Story message played by a Story Enabled Client might include the Compact Certificate for the Recipient as part of the data associated with an active region of the display or other user interface component.”; receiving of compressed certificate (compact certificate)
performing an authentication procedure with the neighboring node based on the first data entry. (Par. (0254-0255) “The Story Servers each have a unique certificate, and the Clients can have either unique or shared certificates. If there client has a unique certificate, then strong security properties, such as client authentication based on access to a unique private key, are possible. [..] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys”; authentication procedure) (Par. (0307) “At the end of this phase the parties will be mutually authenticate to each other.”) (0131) “linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages, requests for subfiles.” (Par. (0655) “"the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message";  (Par. (0657) “"Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender").
However Wenocur does not explicitly teach decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, 
Wherein Parkinson teaches decompressing the compressed certificate chain based on a first mapping to generate a decompressed certificate chain, wherein the compressed certificate chain includes a first index and the decompressed certificate chain includes a first data entry in place of the first index; and (Par. (0027) “The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client. The security client can then read the header portion to determine that the requested CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with individual certificates in the sequence of compressed serial numbers or other information or uncompressing some or all of the certificate serial numbers and other information in the sequence.”; decompressing the compressed certificate chain (certificates in the sequence) based on second mapping (CRL contents) generate a decompressed certificate chain (to form an uncompressed CRL) and includes first data entry of the first index (serial number and other information in the sequence)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an 
	The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified. 



In regards to Claim 12, the combination of Wenocur and Parkinson teach the method of claim 10, Wenocur further teaches the computer-implemented method of claim 10, further comprising: extracting a second data entry from the compressed certificate chain (Par.(0601-0603) “Embodiment of Method for Compressed Digital Certificate [..] Algorithm used by Certificate Issuer to sign the certificate, Algorithm to be used with the Subject's first public key, Algorithm to be used the Subject's second or subsequent public key, Length of each public key, Length of Certificate Issuer's signature, Parameters for each of the algorithms such as the exponent to use with RSA public key, Subject Name and/or Character Set of Subject Name, and Issuer Name and/or Character Set of Issuer Name.”; embodiments of a compressed certificate , extracting a second data entry (algorithm used by certificate (compressed) to be used (extracted) with subject’s second, common data object header includes field types version content length (second data entry into first)
	determining that the first mapping does not include the second data entry; and (Par. (0378)” Both sides confirm that the Finish records have the expected contents, and then send data records. In fact, the first data record can be appended to the Finish record to be sent”; first mapping does not include second data entry)
 	incorporating the second data entry into the first mapping at a position that corresponds to a second index. (Par. (0603) “A common data object header is used that includes fields called Type, Version, and Content-Length, in all communicated data including certificates. In one embodiment, there is used a single byte to represent Type and Version, and 3 bytes to represent Content-Length”; multiple data entries (type version content-length) second data entry (content length) with second index (represented by value of 3 bytes), (Par. (0605)” A Tag Field is included that functions as a discriminator of different Certificates issued to the same Subject The Tag Field may be treated as an unsigned integer (e.g., a four byte value) that is incremented with each Certificate issued to the Subject, so given two Certificates with the same Subject Name, it is easy to tell which on is more recent”; second data entry (Tag Field) in the first mapping (client enabled certificate) is the same Subject in each certificate, unsigned integer that is incremented (second index value) (Examiner Notes : instant application 16/515,953 states in Specification Par. (0062) “the data entry could be a key / value pair, a field name and corresponding field value, a line of comma-separated values, a data string, and so forth. In one embodiment, the data entry may be a field and/or corresponding field value derived from an X.509 certificate.”

In regards to Claims 15 and 16, claims 15 and 16 recites similar limitations as claim 3 and the teachings of Wenocur address all the limitation discussed in Claim 3 and are thereby rejected under the same grounds. 


In regards to Claim 17, Wenocur teaches a wireless network, comprising: 
a first node that includes: a first memory storing a first set of instructions (Par. (0099); Figure 2 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus, (0119)-(0120), (0141); 
 and a first processor that executes the first set of instructions to perform the steps of: (Figure 4, label 162; processor of Story Server compressing certificate)
compressing a certificate chain to generate a compressed certificate chain, and (Par. (0253-0255) “StoryMail Compact Certificates  [..] Secure communications and message is established between the various components of the StoryMail system with the aid of digital certificates. For example, the Story Server and Story Enabled Client both have digital certificates that are used to establish a secure session between them to communicate Story Messages [..] Traditional digital certificates such as X.509 are large and often two certificates must be transmitted to enable both encryption and authentication. The StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties. The certificates have the following format:”; story server compact (compressing) certificates into small certificates)
transmitting the compressed certificate chain across the wireless network (Par. (0253)-(0267), (0307)-(0340). (0599), [0654)-(0658); "StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server
can be combined into a single TCP/IP packet, so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently"; "The KID for the MK is the hash of the MK itself, but it is the index to this table"; "wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key"); 
 and a second node that includes: a second memory storing a second set of instructions (para [0099), (0119)-(0120) Figure 5 Processor with memory, execute instructions (computer program applications) in wireless network, PCI bus local bus, [0141), 
and a second processor that executes the second set of instructions to perform the steps of: 
receiving the compressed certificate chain, and (Par. (0599) The method of embodiment (40), wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key.”; process of a compact (compressed) certificate) , (Par. (0616) “from Sender to Recipient using a public key of the recipient and provides data privacy plus integrity using the Encrypted-Data primitive and provides data authenticity using a public key digital signature and provides the certificate chain of the Sender.”; receiving compact (compressed (certificate chain)), (Par. (0634) “The first and second messages can be cryptographically processed using public key operations such as RSA, and these messages will have substantially the same format and cryptographic processing, and the Client and Server verify the certificate chain in the received second and first message respectively.”; received certificate chain)
performing an authentication procedure with the first node based on the decompressed certificate chain (Par. (0131], [0307]-(0340], [0654]-(0658] –(Par. "linkage between different sequences of instructions, decompression and compression and file packaging, e-mail access for sending messages. requests for subfiles";(Par. (0655) "the Sender extracts their own priv.=1te signing key and certificate chain from a trusted storage means, and then passes that extracted information, and the data of the message along with the Recipient's public enveloping key, and a fresh random data encryption key and fresh random OAEP padding seed to the Signed-Inside-Enveloped-Data cryptographic primitive to construct a secure unidirectional message"; (Par. (0657) "Recipient receives the message and extracts its own private key from a secure storage means to decrypt the public key encryption, extract the data encryption key, decrypts the data which is digitally signed, and verifies the signature of the data and the certificate chain of the Sender").
	However Wenocur does not explicitly teach decompressing the compressed certificate chain to generate a decompressed certificate chain, and
Wherein Parkinson teaches decompressing the compressed certificate chain to generate a decompressed certificate chain, and (Par. (0027) “The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client. The security client can then read the header portion to determine that the requested CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by receiving compressing a certificate chain including a first index and data entry that was transmitted and received from a neighboring node based on first data entry and the performing of an authentication procedure with the neighboring node based on the first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index. This becomes important because by decompressing a certificate chain and producing an uncompressed certificate it allows devices verify the identity of other devices in the network attempting to join and to establish an authenticated communication channel between them.


In regards to Claims 22, claim 22 recites similar limitations as claim 3 and the teachings of Wenocur address all the limitation discussed in Claim 3 and are thereby rejected under the same grounds. 

In regards to Claim 23, the combination of Wenocur and Parkinson teach the network of claim 17, Wenocur further teaches the wireless network of claim 17, wherein compressing the certificate chain comprises performing an elliptic curve compression operation on a public key portion of the certificate chain. (Par. (0304); “operations could be replaced with any asymmetric encryption system such as Elliptic Curve”; ECC operation used on certificate chain, [0671)” secure certificate issuing by an Issuer to a Client [..] extracting, by the client, a public and private key and certificate chain [..] creating, by the issuer, a Compact Certificate with one or more public keys”; compressed (compacted) certificate on a public key portion of the certificate chain.)


Claims 11, 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur") and Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") in further view of Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan).

In regards to Claim 11, Wenocur does not explicitly teach The computer-implemented method of claim 10, wherein decompressing the compressed certificate chain comprises: determining that the first mapping includes the first index; determining that the first index corresponds to the first data entry in the first mapping; and replacing the first index with the first data entry in the certificate chain.
Wherein Parkinson teaches decompressing the compressed certificate chain comprises: (Par. (0027) “The compressed body portion includes compressed CRL contents such as, for example, a compressed certificate serial numbers and optional extensions associated with revoked certificates. In response to a request for the CRL received from a security client, the compressed CRL is returned to the security client by retrieving the compressed CRL contents from the file, data structure, data object or the like associated with the CA and transferring the compressed CRL to the security client. The security client can then read the header portion to determine that the requested CRL is the compressed CRL and uncompresses the compressed CRL to form an uncompressed CRL, for example by decompressing information associated with decompressing the compressed certificate chain)
replacing the first data entry with the first index in the certificate chain. (Par. (0025) “compressing CRL contents, which preferably include a sequence of compressed certificate serial numbers and optional extensions associated with revoked certificates, while maintaining an uncompressed header having information associated with the contents such as filtering and compression method,”; certificate chain (sequence of compressed certificate), (Par. (0041) “compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "l-d".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by receiving compressing a certificate chain including a first index and data entry that was transmitted and received from a neighboring node based on first data entry and the performing of an authentication procedure with the neighboring node based on the first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson 
	The motivation to combine these references is because the uncompressed certificate chain is more than double the size than the compressed certificate chain, by decompressing the transmitted the compressed certificate chain in its form it not only consumes less battery for devices concerned about energy consumption but provides a more effective transmission of data in compressed form rather than uncompressed. By decompressing the certificate chain after it is sent the data entries are moved faster and efficiently as well as the integrity of the data is maintained to be authenticated and verified. 

Wherein Madhavan determining that the first mapping includes the first data entry; (Par. (0047) “This produces a compact certificate which includes less than all of the information needed for authentication.”; wherein compressing the certificate chain), (Par. (0004)” The basic structure of an X.509 certificate is given in Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in RFC 3280. TABLE-US-00001 TABLE I X.509 Certificate TBS Certificate Version Serial number Signature Issuer Validity UTC Time Generalized Time Subject Subject Public Key Info Unique Identifiers Extensions Signature Algorithm Signature Value”; determining (identifying)  first mapping (Table I) includes (contains) data entry(data items)),
determining that the first data entry corresponds to the first index in the first mapping; and (Par. (0049) “X.509 certificate as disclosed above in Table I, [..] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the original table, formatting, and/or mapping of the certificate chain. This leads to faster processing times and efficient transmission of data for devices trying to authenticate themselves and join a network. By preventing large consumption of energy of devices by compressing the certificate chains coupled with identifying and determine before the exchange has taken place the corresponding mapping with the rightful data entry and index it will in return promote confidence and assurance in the user that the integrity of the data trying to be authenticate matches the correlating mapping, entries, and index prior to sending.


	In regards to Claim 18, Wenocur teaches wherein the first processor compresses the certificate chain by: determining that the certificate chain includes a first data entry; (Par. [0253]-(0267], [0307]-(0340], - (Par. (0255)"StoryMail system includes an innovation that makes the certificates smaller and carry both the encryption and authentication keys, so the architecture is simpler and fewer round trip messages are required to establish strong security properties"; (Par. (0307) "The protocol begins with a handshake phases that sends two records in each direction. The two records sent by the server can be combined into a single TCP/IP packet, so the total overhead is three packets. These records can be used to setup a new master key (MK) for parties that have not communicated with each other recently"; (Par. (0332) "The KID for the MK is the hash of the MK itself, but it is the index to this table"; (Par. 0599] "wherein the trusted entity comprises a Compact Certificate as explained earlier, or chain of Compact Certificates leading to a trusted root public key"); (Figure 4, label 162; processor of Story Server compressing certificate)
	However Wenocur does not explicitly teach and replacing the first data entry with the first index in the certificate chain.
Wherein Parkinson teaches replacing the first data entry with the first index in the certificate chain. (Par. (0025) “compressing CRL contents, which preferably include a certificate chain (sequence of compressed certificate), (Par. (0041) “compression procedure replaces portions of CRL data with references to data already having passed through both an encoder and a decoder and that matches the CRL data portions. Each reference to a match is represented by a value referred to as a length-distance pair "l-d".; compression of certificate process includes replacing first data entry (CRL data) with references to data (first index)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parkinson to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Parkinson includes a method of replacing the first data entry with the first index in the certificate chain, this allows the faster transmission in the secure exchange for devices attempting to authenticate each other. Because the indexes or indices or smaller in size than the data entry of a certificate chain there arises drawbacks on the generation of the compressed chains. By replacing the data entries there becomes an increase in compression generation and efficiency and 
	The motivation to combine these references is because devices that are trying to authenticate each other in a network become more promoted to save power and utilize low energy consumption when transmitting data, this extends the lifelong operation of devices and leads to a more efficient compression rate and transmission of data. 
	However Wenocur and Parkinson do not explicitly teach determining that a first mapping also includes the first data entry; determining that the first data entry corresponds to a first index in the first mapping;
	Wherein Madhavan teaches determining that a first mapping also includes the first data entry; (Par. (0047) “This produces a compact certificate which includes less than all of the information needed for authentication.”; wherein compressing the certificate chain), (Par. (0004)” The basic structure of an X.509 certificate is given in Table I below. It includes three main fields: a TBS (to be signed) Certificate field containing a number of data items, a Signature Algorithm field identifying the algorithm used in producing the signature, as well as a Signature Value field containing the digital signature that is used by the CA to sign the certificate. The details of X.509 v.3 certificates are contained in RFC 3280. TABLE-US-00001 TABLE I X.509 Certificate TBS Certificate Version Serial number Signature Issuer Validity UTC Time Generalized Time Subject Subject Public Key Info Unique Identifiers Extensions Signature Algorithm Signature Value”; determining (identifying)  first mapping (Table I) includes (contains) data entry(data items)),
determining that the first data entry corresponds to a first index in the first mapping; (Par. (0049) “X.509 certificate as disclosed above in Table I, [..] the data items have been categorized as they would be expected to be for a single subject using a single issuer so that all of the basic X.509 data items are listed as static. Unique content is that expected to be unique among all certificates issued by the CA. Thus, for example, the certificate serial number is unique, and for X.509 certificates meeting RFC 3280, this uniqueness is a requirement. Finally, some content can be considered "possibly unique."; compressed certificate chain (X.509) determines (all of the basic data items are listed) data entry (data items) correspond to first index (serial number (index value)), (Figure 4 “X.509 certificate”; data entry (data items) and index values (algorithm ID, serial number, expiration data) in mapping (Table I))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Madhavan to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and a method of replacing the first data entry with the first index in the certificate chain teachings of Parkinson because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Madhavan includes a process wherein the compressed certificate chain determines the mapping includes a data entry as well as determining that the data entry corresponds to the index of the mapping. This provides clarity to the user that each data entry correlates to the 
	The motivation to combine is because when authenticating and uncovering the identity of devices attempting to connect to a wireless network it becomes imperative to determine the rightful format and mapping of data entries to prevent wrongful transmission, error or possible vulnerabilities.



In regards to Claim 20, claim 20 recites similar limitations as claim 11 and the teachings of Wenocur, Parkinson and Madhavan address all the limitation discussed in Claim 11 and are thereby rejected under the same grounds. 

In regards to 21, claim 21 is dependent of claim 18 but recites similar limitations as claim 12 and the teachings of Wenocur as well as the dependent claim 18 teachings of Parkinson and Madhavan address all the limitation discussed in Claim 12 and are thereby rejected under the same grounds. 
s 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"), Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") and Tamas et al. (U.S Pub. No. 20180365703, hereinafter referred to as "Tamas") in further view of Suzuki et al. (U.S Pub. No. 20120036354, hereinafter referred to as "Suzuki").

In regards to Claim 13, Wenocur, Parkinson and Tamas does not explicitly teach the computer-implemented method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping.
Wherein Suzuki teaches the computer-implemented method of claim 12, further comprising: determining that the authentication procedure has completed; and in response, flushing the second data entry and the second index from the first mapping. (Par. (0080) “the revocation processor 110 deletes a corresponding entry in the attribute certificate list 700 and the attribute-certificate-issuing terminal list 600”; flushing (deleting) of second (corresponding) data entry and index (entry in the attribute certificate list), (Par. (0096) “after the revocation process is performed by the wireless terminal A and the wireless terminal B in the wireless communication system [..] terminal A is deleted from the attribute certificate list 700 (the attribute certificate list 720), and entries including public key certificates of the wireless terminal A and the wireless terminal C are deleted from the attribute-certificate-issuing terminal list 600 (the attribute-certificate-issuing terminal list 620).”; when the authentication procedure has completed (after the revocation process), data entry with index (terminal A) is flushed (deleted) from attribute certificate list (first mapping).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Suzuki to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, the includes a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index teachings of Parkinson and the identifying of a second data entry that is included in the certificate chain teachings of Tamas because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Suzuki includes a process of flushing, removing or deleting data entries that correspond to a mapping or format in a certificate chain after the authentication process is completed. This promotes stability and protection for the user from unauthorized or unwarranted entities trying to join the network or impersonate users in the data exchange. By removing of confidential data entries from the certificate chain it eliminates and prevents the devices in the network from being vulnerable and susceptible to any unnecessary risk or malware attacks from devices trying to access their data.
The motivation to combine these reference is because by completing the authentication and removing any traces of confidential information from exposure it .





Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"), Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson") in further view of Das et al. (U.S No. 10193698, hereinafter referred to as "Das").

	In regards to Claim 14, Wenocur and Parkinson do not explicitly teach the computer-implemented method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory.
	Wherein Das teaches the computer-implemented method of claim 10, further comprising: determining that the compressed certificate chain is compressed; and in response, preventing the compressed certificate chain from being stored in a cache memory. (Page 4 (lines 42-50) “may allow the security device to detect a change associated with a server certificate chain, and invalidate a certificate cache entry associated with the server certificate chain (e.g., when the server certificate chain 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Das to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur and a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index teachings of Parkinson because of the analogous concept of secure wireless communication by authenticating devices that wish to join the network to gain access by the use of compressed certificate chains with substantial data entries. Das implements a process of invalidating or preventing entry of a certificate chain into a cached certificate. This helps the system, primarily devices that have concerns with energy consumption and power usage because cache memory uses a lot of energy and can decrease the life expectancy of battery powered devices attempting to authenticate within a network. Cache memory also poses the risk of overwriting older data entries that can cause issues for devices and users trying to authenticate and verify based on recurring data entries.
	The motivation to combine these reference is because by preventing storage in cache memory certificate chains can conserve energy and provide effective and efficient transmissions of data without concerns of the user for lifecycle of the devices in terms of energy expended. 





Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenocur, et al. (U.S Pub. No. 20030041110, hereinafter referred to as "Wenocur"), Parkinson et al. (U.S Pub. No. 20080126378, hereinafter referred to as "Parkinson"), Madhavan et al. (U.S Pub. No. 20090249074, hereinafter referred to as "Madhavan") in further view of Subasic et al. (U.S Pub. No. 20170134170, hereinafter referred to as "Subasic").

	In regards to Claim 19, Wenocur, Parkinson, Madhavan and do not explicitly teach the wireless network of claim 18, wherein first data entry includes a greater number of bits than the size of the first index in bits, and the certificate chain includes a greater number of bits than the compressed certificate chain.
Wherein Subasic teaches the wireless network of claim 18, wherein first data entry includes a greater number of bits than the size of the first index in bits, and the certificate chain includes a greater number of bits than the compressed certificate chain. (Figure 2 labels 202, 203, 204, 1 and 2; certificate chain (ECDSA certificates) greater in bits (bytes) than compressed (reduced) certificates (1,2), first data entry (fragment) greater in bits (bytes) than index (204), (Par. (0022) “by reducing the size of certificates from what has been used in the past”; compressed (reduced) certificates), (Par. (0008) “significant packet fragmentation and a need to send large numbers of wireless packets over the air in order to fully exchange certificates.”; first data entry (fragments/ packets), (Par. (0021) “This significantly reduces overhead of exchanging certificates and leads to a significant reduction in the fragmentation of messages required to exchange the certificates.”; first data entry (fragmentation of messages), (Par.(0023) “ECDSA certificates 202 are used to exchange keys. The ECDSA keys are small in size and are segmented by the SC and inserted into the MAP field 201 of frames 200. For example, if the ECDSA certificate 202 consists of 200 bytes, it may be split into 10 fragments 203 of 20 bytes each. An index byte 204 is combined with each fragment 203 and then and added to the MAP field 201”; compressed certificate chain (reduced ECDSA certificates) with first data entry (fragments) and index) is not greater in bits (bytes) than ECDSA label 202), (Par. (0024) “ECDSA certificate 300 into multiple (N) smaller fragments of size K bytes 301. Each fragment consists of an index number 302 followed by K bytes”; first data entry (fragments) corresponding with index,)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Subasic to the performing an authentication procedure when joining a wireless network by compressing a certificate chain including a first index and data entry and transmitting that compressed certificate chain to a neighboring node based on first data entry teachings of Wenocur, a process of decompressing a compressed certificate chain based on another mapping to generate an uncompressed certificate chain that contains a data in place of the first index teachings of Parkinson and the process wherein the compressed certificate chain 
The motivation to combine these references is because when authenticating and devices in exchange to joining a network it becomes vital to determine the identity of other entities in communication. By efficiently transmitting data faster and more securely the user is provided assurance that concerns of  power consumption and transmission rates are at optimal capacity leading to a more swift and impactful identity management and authentication of devices. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mani; Mehdi (U.S. No. 9860730 “Network Discovery By Battery Powered Devices”. Considered this reference because it addressed the issue of battery-powered devices and the topic of power consumption in context to the energy demands of the environment around it.

Uhr; Joon Sun (U.S Patent. No. 20180294977) “SYSTEM FOR ISSUING PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN, AND METHOD FOR ISSUING PUBLIC CERTIFICATE ON BASIS OF BLOCK CHAIN BY USING SAME”. Considered this application because it relates to the compression of keys, token and certificates of the like.

Brown; Michael S (U.S Pub. No. 20060036849 “Direct Communication Between A Secure Application And A Local Application Running On The Same Device”. Considered this application because it addressed the use of certificates in correlation to a computing device on a wireless network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497